Citation Nr: 0310209	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and schizophrenia, and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Henry O. Boaten, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a physician




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 


FINDINGS OF FACT

1.  By an unappealed April 2000 determination, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder and schizophrenia. 

2.  Evidence received since the April 2000 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder and schizophrenia, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and schizophrenia.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and 
schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that new and material evidence 
has been submitted to reopen his claim for service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder and schizophrenia, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matter of reopening the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By a rating action in April 2000, the RO found new and 
material evidence had not been received to reopen a claim for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder and schizophrenia.  The 
veteran did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In March 2001, 
the veteran again requested that his claim for service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder and schizophrenia, be reopened.

The Board notes that in the July 2001 rating action on 
appeal, the RO found that new and material evidence had been 
received to reopen the claim for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and schizophrenia, and adjudicated this issue on a 
de novo basis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim.  Insofar as the service connection claim is 
herein reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, supra.

The evidence of record at the time of the April 2000 RO 
decision included the veteran's service medical records.  
These records show no complaints, findings or diagnoses 
related to a psychiatric disorder.

Also of record at the time of the April 2000 RO decision was 
a January 1973 VA examination report, VA treatment records, 
and private treatment records.  None of these records 
indicated that the veteran had a psychiatric disorder during 
service or within a year of discharge from service.  These 
records also did not indicate that there was any relationship 
between the veteran's current psychiatric disability and 
service.

The evidence added to the record since the April 2000 RO 
denial includes an October 2000 statement from a private 
psychologist, testimony of the veteran before a hearing 
officer in October 2001, and testimony before the undersigned 
Veterans Law Judge in August 2002.

In his October 2000 statement, the private psychologist 
indicated that he had examined the veteran and the veteran's 
past medical records.  The psychologist opined that the 
clinical data presumed that the veteran had a compensable 
level of schizophrenic symptoms which overlapped (or within 
12 months) of military discharge.  This newly submitted 
medical evidence is material as to whether or not the 
veteran's current psychiatric disability is related to 
service.  Hence, the Board finds that new and material 
evidence has been received to reopen the claim of service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder and schizophrenia.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and 
schizophrenia, is granted.


REMAND

With respect to the veteran's reopened claim of entitlement 
to service connection for a psychiatric disorder, to include 
post-traumatic stress disorder and schizophrenia, the VA has 
not sent the veteran notification of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his reopened claim.  Furthermore, 
the VA has not notified the veteran of which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See VCAA. 

A statement in support of claim received from the veteran in 
May 1983 indicates that the veteran had just been granted 
Social Security disability benefits.  No attempt has been 
made to obtain the medical records upon which this award was 
based.

The record reveals that the veteran was hospitalized for 
private psychiatric treatment at Topeka State Hospital in 
1975, in 1978, in 1979, and again in April 1982.  Only the 
records from his April 1982 treatment are contained in the 
veteran's claims file.  The record does not indicate that the 
VA has ever made an attempt to obtain records pertaining to 
the 1978 and 1979 treatment.

At his October 2000 hearing before a hearing officer at the 
RO, the veteran reported that he received psychiatric 
treatment at the VA Medical Center (VAMC) Long Beach, 
California soon after discharge from service.  No attempt has 
been made to obtain these records.  At the hearing the 
veteran also indicated treatment at the Wichita, Kansas VAMC.  
Records from the Wichita VAMC are not of record.

The veteran has not had a VA psychiatric examination for the 
purpose of determining the etiology of current psychiatric 
disability.  The Board finds that such an examination would 
be helpful in order to make a decision on the veteran's 
claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's treatment records from the 
Topeka State Hospital dated from December 
1975 to April 1982.

3.  The RO should contact the Social 
Security Administration and request a 
copy of any and all decisions pertaining 
to the veteran regarding entitlement to 
disability benefits, as well as all 
clinical reports considered in such 
determination. 

4.  The RO should identify all verified 
stressors, if any, related to the 
veteran's military service.

5.  Upon completion of the above, to the 
extent possible, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should 
identify any and all psychiatric 
disability currently exhibited by the 
veteran, to include PTSD due to military 
service stressor(s) the RO has identified 
as verified, if any.  With regard to any 
acquired psychiatric disorder found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the 
veteran's service or whether the veteran 
developed a psychosis within a year of 
his discharge from service on December 
13, 1972.  The veteran's claims file must 
be provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner must ensure 
that all indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should recite all 
the applicable laws and regulations, 
including those pertaining to the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



